Title: To John Adams from Samuel Chase, 21 April 1776
From: Chase, Samuel
To: Adams, John


     
      My Dear Sir
      Landing at North End of Lake GeorgeApril. 21st. 1776. Sunday Afternoon
     
     I left Fort George on last Fryday afternoon and arrived at this place yesday Evening. I have just seen a Gentleman, who left Quebec on the 6th Instant. General Worster arrived there on the 1st. On the 3rd. We opened a four Gun Battery of 9 pounders on point Levy. Another was erecting on the Plains of Abraham, and a third on Passage  which would be finished in a few days. We on the 6th. had before Quebec, 2500, of which about 800 are in the Hospital (the far greater part of the small Pox) and about 1000 whose Enlistment expired the 15th. In the late Skirmish there were 7 Canadians killed, 4 wounded, 2 since dead, and 38 taken prisoners. The rest dispersed, and delivered up Carltons Letter which induced them to take up arms. We have here 800 Troops, and Sinclears Regiment will reach this on Tuesday. I am informed of Warrens Regiment, of green Mountain Boys there were only 90 fit for Duty.
     I have been at Tionderago, and am satisfied it would not be proper to repair it. The Expence would be great. It is commanded on each Side, and would be releived with great Difficulty. The Schooner, Royal Savage, pierced for 16 Guns of 4, 6 and 9 pounders and another Schooner of 6–4 pounders taken at Saint Johns, are repairing, but they have no Guns. They would secure the Command of Lake Champlain against any force which could be brought there this Summer, if we should be so unfortunate as to lose the Possession of Canada. Pray have the Guns returned. They were sent to Cambridge.
     If there is no Rule of Congress that no officer should sell to or supply their soldiers, it is high Time. The Expense of conveying their Bagage is very great. Pray attend to this. I believe there is a Resolve against Suttling. This is evaded.
     I thus drop you a Line as any Intelligence or any Defect in our Regulation occurs without any Regard to Accuracy or precision. Remember Me to all my Friends. Your affectionate Obedt. Servant,
     
      Saml Chase
     
    